UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1021


WON YONG KIM,

             Plaintiff - Appellant,

             v.

THOMAS PATRICK GORMAN; NATIONSTAR BANK,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:16-cv-01187-AJT-TCB)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Won Yong Kim, Appellant Pro Se. Thomas Patrick Gorman, OFFICE OF THE
CHAPTER 13 TRUSTEE, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Won Yong Kim seeks to appeal from the district court’s order dismissing her

claims against Thomas Gorman in Kim’s civil action against Gorman and Nationstar

Bank. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because Kim’s claims against Nationstar Bank have not been addressed, the order Kim

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                               DISMISSED




                                             2